Citation Nr: 1412185	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a spine disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the issues listed on the title page.

In November 2013, the Veteran testified at a Board hearing before the undersigned, and a copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Before a decision can be made on the merits, further development of these issues is necessary.

I.  Missing Records

A. VA Records

In May 2013, a licensed VA psychologist submitted a letter stating that the Veteran participates in the Psychosocial Residential Rehabilitation Treatment Program for his psychiatric illnesses.  The records have not yet been obtained and associated with the record.  Further, the Veteran has identified outstanding, ongoing outpatient treatment records from the VA Medical Center in Miami, Florida.  These records may also be relevant to the issues on appeal and must be obtained on remand.
   
B. Private Records

At his Board hearing, the Veteran denied receiving any private treatment; however, VA outpatient treatment records indicate that the Veteran served time in the Dade County and Brevard County jail psychiatric wards.  On remand, the Veteran should be invited to identify these records and authorize VA to obtain them on his behalf.

II.  VA Opinion

A review of the Veteran's electronic record reflects that he was afforded a VA examination for his spinal disabilities in August 2013, but the examiner was not provided with the claims file for review.  Without a review of the claims file, he was unable to provide a nexus opinion.  On remand, the Veteran's claims file should be provided to the examiner, and an addendum opinion should be obtained.

III.  VA Examination

The RO attempted on two occasions to schedule the Veteran for an examination for his claim of entitlement to service connection for a psychiatric disorder, but the Veteran failed to report to his examinations.  At his Board hearing, the Veteran testified that at that time, he was suffering from severe psychiatric symptoms.  He also was homeless and did not have a phone or fixed address.  See Board Hearing Tr. at 8.  This appears to be corroborated by the record, and the Board also finds these statements to be credible.  As such, the Board is willing to offer the Veteran another chance to appear for an examination, as he testified he was willing to report to a new examination.  Id. at 15.

IV.  Supplemental Statement of the Case

Several pertinent records have been associated with the claims file since the AOJ's last adjudication, including a VA examination of the spine.  The Board cannot consider this evidence in the first instance, see 38 C.F.R. § 19.37, and as such, it must be considered by the AOJ prior to Board review.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the Miami VA Medical Center, to include records from the Psychosocial Residential Rehabilitation Treatment Program (the Veteran was admitted to this program on March 21, 2013).  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with VA Forms 21-4142 (Authorization and Consent to Release Information) and request that he identify the time frame and location of any relevant treatment relating to the Veteran's psychiatric stay with at the jails in Dade County, Florida and Brevard County, Florida.  If the Veteran responds, obtain all authorized records and associate them with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of Step 1, forward the Veteran's complete claims file to the same examiner who administered the August 2013 VA examination to determine the etiology of his spine disabilities.  The entire claims file, to include any relevant records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the evaluation.  

After a full review of the record, the examiner should provide an opinion on the following question, as to each diagnosed spine disability:

Is it at least as likely as not (50 percent or greater) that the disability is related to military service, to include the in-service complaints of neck and back pain?

If this examiner is not available, the claims folder should be forwarded to another qualified medical practitioner.  If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  After completion of Steps 1 and 2, schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorder.  The claims file, as well as any records contained in Virtual VA and VBMS, should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide diagnoses of all psychiatric disorders present since the December 2008 claim for service connection.  With respect to each disorder diagnosed, the examiner should provide an opinion on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the disorder is related to military service?

(b.)  Regarding the diagnosis of chronic paranoid schizophrenia, is it at least as likely as not (50 percent or greater) that this disorder is related to military service or manifest to a mild degree within one year after service (i.e., by December 20, 2004)?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  If and only if the Veteran is diagnosed with PTSD at his VA examination (or a PTSD diagnosis that conforms to the DSM-IV or DSM-5 is within any newly-obtained evidence), take all necessary steps to attempt to corroborate the Veteran's stressor(s) upon which the PTSD diagnosis is based.  If a negative response is received, prepare a memorandum of record regarding the corroboration of the Veteran's claimed stressor(s).

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, considering all relevant evidence associated with the paper and electronic claims file, to include any added since the Statement of the Case.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


